

Exhibit 10.33
 
NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS
 
2008 Named Executive Officer Compensation Determinations
 
The following is a description of certain compensation decisions made on January
24, 2008, by the Pepco Holdings, Inc. (“PHI”) Board of Directors or the
Compensation/Human Resources Committee (the “Committee”) thereof with respect to
the compensation payable to the PHI executive officers identified below, each of
whom is an executive officer listed in the Summary Compensation Table included
in PHI’s proxy statement for its 2007 Annual Meeting (a “Named Executive
Officer”), except Paul H. Barry, who became Senior Vice President and Chief
Financial Officer in September 2007.  PHI expects that Mr. Barry will be listed
in the Summary Compensation Table included in PHI’s proxy statement for its 2008
Annual Meeting.  As to each executive officer listed below, the decisions
consisted of (i) the establishment of base salary for 2008, (ii) the
establishment of the executive’s 2008 annual bonus opportunity and (iii) the
establishment of the executive’s award opportunities for the period 2008-2010
pursuant to the Performance Stock Program and Restricted Stock Program under the
Pepco Holdings, Inc. Long-Term Incentive Plan (the “LTIP”).  Ed Mayberry and
William J. Sim, each of whom retired in 2006, and Thomas S. Shaw, who retired in
2007, were Named Executive Officers, and accordingly, no 2008 salary decisions
or awards were made for these individuals.



         
2008 Long-Term
Incentive Plan Awards (2)
Name
Title
 
2008 Base Salary
Target 2008 Annual Bonus Opportunity as a Percentage of Base Salary (1)
Performance Stock Program Award Opportunity (# of shares) (3)
Restricted Stock Program Award (# of  shares) (4)
Dennis R. Wraase
Chairman, President and Chief Executive Officer
$
1,076,000
100%
Target
Maximum
48,567
97,134
24,283
Paul H. Barry
Senior Vice President and Chief Financial Officer
$
518,000
60%
Target
Maximum
11,690
23,380
 5,845
William T. Torgerson
Vice Chairman and General Counsel
$
558,000
60%
Target
Maximum
12,593
25,186
 6,297
Joseph M. Rigby
Executive Vice President and Chief Operating Officer
$
600,000
60%
Target
Maximum
13,541
27,082
 6,770



 
(1)
An executive can earn from 0 to 180% of this percentage of his base salary as a
cash bonus depending on the extent to which the preestablished performance goals
are achieved. See “Executive Incentive Compensation Plan” below for 2008
performance goals.

 
 
(2)
The market value of the PHI common stock, $.01 par value (“Common Stock”)
(determined based on the average of the high and low Common Stock price as
traded on the New York Stock Exchange on December 31, 2007), representing the
executive’s combined (i) target award opportunity under the Performance Stock
Program and (ii) share award under the Restricted Stock Program is equal to the
following percentage of the executive’s 2008 base salary:  200% for Mr. Wraase
and 100% for Messrs. Barry, Torgerson and Rigby.

 
 
(3)
See “Long-Term Incentive Plan Awards -- Performance Stock Program” below for a
description of the Performance Stock Program.

 
 
(4)
See “Long-Term Incentive Plan Awards -- Restricted Stock Program” below for a
description of the restricted stock awards.


 
 

--------------------------------------------------------------------------------

 



Executive Incentive Compensation Plan
 
Each of the executive officers listed in the table above is a participant in the
PHI Executive Incentive Compensation Plan.  On January 24, 2008, the Committee
established as the performance goals to be used for the determination of 2008
cash bonus awards for each of the executive officers (1) earnings relative to
the corporate plan, (2) cash flow, (3) electric system reliability, (4) customer
satisfaction, (5) diversity and (6) safety.
 
Long-Term Incentive Plan Awards
 
On January 24, 2008, the Committee established award opportunities pursuant to
the Performance Stock Program and made awards of restricted stock under the
Restricted Stock Program under the LTIP.  Participants in the LTIP are key
executives of PHI and its subsidiaries selected by the Chairman of the Board of
PHI and approved by the Committee, including each of the executive officers
listed in the table above.
 
Performance Stock Program
 
The award opportunities established under the Performance Stock Program, which
account for two-thirds of each participant’s aggregate 2008 Long-Term Incentive
Plan award opportunity, relate to performance over a three-year period beginning
in 2008 and ending in 2010.  Depending on the extent to which the preestablished
performance criteria are satisfied, the participant can earn from 0 to 200% of
the target award in the form of shares of Common Stock.  The performance
criteria consist of an earnings-per-share goal, which will account for 75% of
the potential award, and cash flow per share goal, which will account for 25% of
the potential award.  If during the course of the three-year performance period,
a significant event occurs, as determined in the discretion of the
Compensation/Human Resources Committee, which the Committee expects to have a
substantial effect on total shareholder performance during the period, the
Committee may revise such measures. The target award opportunity and maximum
award opportunity (representing 200% of the target award opportunity) of each
listed executive officer are shown in the table above.
 
Restricted Stock Program
 
Under the Restricted Stock Program, each listed executive officer has received a
grant of shares of restricted stock, which accounts for one-third of the
executive’s aggregate 2008 Long-Term Incentive Plan award opportunity.  The
shares of restricted stock are subject to forfeiture if the employment of the
executive terminates before January 24, 2011, except that in the even of death,
disability or retirement, the award is prorated to the date of
termination.  During the vesting period, the executive has all rights of
ownership with respect to the shares, including the right to vote the shares and
the right to receive dividends on the shares, which dividends the executive will
be entitled to retain whether or not the shares vest.
 

 
 

--------------------------------------------------------------------------------

 
